     Case 1:18-cv-00046-DAD-BAM Document 21 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    PHILLIP BONNETTE, et al.,                       Case No. 1:18-cv-0046-DAD-BAM
 8                       Plaintiffs,
                                                      ORDER REGARDING NOTICE OF
 9            v.                                      VOLUNTARY DISMISSAL
10    LELAND ROSS DICK, et al.,
                                                      (Doc. No. 20)
11                       Defendants.
12

13

14          Plaintiffs Phillip Bonnette and Linda Faye Grant-Jones (“Plaintiffs”) are proceeding pro se

15   and in forma pauperis in this action against Defendants Leland Ross Dick, Michael Herbert

16   Crowley, Ronald James Works, the Fresno County Sheriff Margaret Mims, Kevin Lolkus, Daniel

17   Epperly, Sean Quinn, Sergeant Hansen, and John Epickson.

18          On July 27, 2020, Plaintiffs filed a notice of voluntary dismissal of this action without

19   prejudice under Federal Rule of Civil Procedure 41. (Doc. No. 20.) In light of Plaintiff’s

20   voluntary dismissal, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Court VACATES all pending dates and matters. The

22   Clerk of Court is directed to close this case.
     IT IS SO ORDERED.
23

24      Dated:     July 29, 2020                              /s/ Barbara   A. McAuliffe                _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
